Citation Nr: 1205865	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-17 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether severance pay received March 31, 1969  should be recouped.


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1954 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran received severance pay in the amount of $15,000 upon discharge from service in March 1969.


CONCLUSION OF LAW

The claim challenging the recoupment of VA benefits in the amount of $15,000 lacks legal merit.  10 U.S.C.A. § 1174 (West 2002); 38 C.F.R. § 3.700 (2011).














REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Before addressing the merits of the appellant's claim on appeal, the Board is required to ensure that the VA's duty to notify and duty to assist obligations had been satisfied.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159  (2011).  The Board observes that the Veteran was not provided notice consistent with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)(1) in connection with his claim.  However, the Board finds that it is the law, and not the evidence that is dispositive in this case, and as such, notice is not required in this case. 

The United States Court of Appeals for Veterans Claims (Court) has also held that where the law, and not the underlying facts or development of facts are dispositive in a matter, the Veterans Claims Assistance Act can have no effect on the appeal. Manning v. Principi, 16 Vet. App. 534 (2002). 

II.  Analysis of Claim

A.  Legal Criteria

Applicable law mandates that a member who has received separation pay under 10 U.S.C.A. § 1174 , or severance pay or re-adjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of receipt of such separation pay, severance pay, or re-adjustment pay, of any disability compensation to which he is entitled under the law administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and re-adjustment pay received. 10 U.S.C.A. § 1174(h)(2) .

This statute is implemented by VA in 38 C.F.R. § 3.700(a)(3) which, in pertinent part, states that, "[w]here the disability or disabilities found to be service-connected are the same as those upon which disability severance pay is granted, or where entitlement to disability compensation was established on or after September 15, 1981, an award of compensation will be made subject to recoupment of the disability severance pay."  38 C.F.R. § 3.700(a)(3).

When severance pay is made on or before September 30, 1996, as is the case here, "VA will recoup from disability compensation an amount equal to the total amount of the severance pay" without consideration of the amount withheld for Federal income tax.  Id. 

With regard to compensation benefits a veteran is receiving for the disability or disabilities for which severance pay was granted, the regulation provides that "following the initial determination of the degree of disability[,] recoupment shall not be at a monthly rate in excess of the monthly compensable rate payable for that degree of disability."  Id.  However, the regulations further provide that, where service connection compensation benefits are established on or after September 15, 1981, VA "must recoup from that disability compensation" an amount equal to the severance pay the veteran received.  Id.

The Board notes that both the VA General Counsel  and the Court have addressed the issue of recoupment of military severance pay.  See VAOPGCPREC 14-92 (holding that section 1174 clearly and unambiguously requires that the total amount of any severance payment shall be recouped from VA disability compensation for a disability incurred prior to the date of receipt of the payment); see also Sabonis v. Brown, 6 Vet. App. 426, 428, 430 (1994), appeal dismissed, 56 F.3d 79   (Fed. Cir. 1995) (the meaning of the recoupment provision of 10 U.S.C.A. § 1174  is unambiguous).

B.  Analysis

The Veteran was separated from active service in March 1969.  The DD Form 214 indicates that the Veteran received $15,000 in severance pay.  The DD Form 214 noted military separation code 544, which indicates a voluntary separation due to non-selection for promotion as a commissioned officer.

The Veteran filed a claim for service connection for hearing loss in December 2006.  A February 2007 rating decision granted service connection for hearing loss and tinnitus.  In July 2007, the RO informed that payments of $389 per month would start January 1, 2007 because of withholding due to the receipt of non-disability severance pay.  

As required by 10 U.S.C.A. § 1174(h)(2)  and 38 C.F.R. § 3.700(a)(3), VA is required to recoup the amount of $15,000 that the Veteran received in severance pay benefits.  As this severance pay was made in March 1969, VA must recoup from disability compensation an amount equal to the total (or gross) amount of the severance pay withheld.  38 C.F.R. § 3.700(a)(3).  There are no exceptions applicable to the facts of this case.  Applying the facts in this case to the criteria set forth above, the Board finds that VA's recoupment of the Veteran's military disability severance pay is not only proper, but required under the law.

VA regulation provides that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2011).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement to a benefit.  38 C.F.R. § 3.1(p).

The "date of receipt" means the date on which a claim, information or evidence was received in the Department of Veterans Affairs, except as to specific provisions for claims or evidence received in the State Department, or in the Social Security Administration, or Department of Defense as to initial claims filed at or prior to separation.  38 C.F.R. § 3.1(r).

The Board notes the Veteran's contention  that entitlement to disability was established in 1969 because his hearing loss disability was noted in his service records.  No formal or informal claims for service connection for hearing loss were received by VA prior to September 15, 1981.  A claim for service connection for hearing loss was initially received in December 2006.   

The Board finds that the law, as enacted by Congress and implemented by VA regulation, has been correctly applied in this case.  The recoupment of the amount of disability separation pay from payments of VA disability compensation benefits, is required by law.  10 U.S.C.A. § 1174 ; 38 C.F.R. § 3.700(a)(3).  The Board is without authority to grant benefits or, in this particular case preclude withholding them, as a matter of law.  See 38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Thus, as VA does not have any discretion in the recoupment of the separation pay, the claim must be denied for lack of legal merit. Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Recoupment of separation pay was proper, and the appeal is denied. 


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


